TERRELL, Justice.
Claimant was employed by appellees at irregular intervals on part time basis and lost the sight of the left eye from an injury arising in the course of his employment. At a hearing before the deputy commission he was awarded compensation at the' rate of $26.40 per week and attorney’s fee of $200. On appeal to the full commission his compensation was fixed at $22 per week and he was awarded counsel’s fee of $200 for services before the commission. On appeal to the Circuit Court the order of the full commission was reversed and the claimant’s compensation was fixed at $8 per week.
The only point in the case is the correct basis for computing claimant’s weekly compensation. It is admitted that it is con*27trolled by paragraph (3), Section 440.14, F.S.A.
The judgment of the Circuit Court is affirmed on authority of Perrin v. Tanner Grocery Co., Fla., 46 So.2d 886; Continental Casualty Co. v. Lawson, 5 Cir., 64 F.2d 802; Hartford Acc. & Indem. Co. v. Hoage, 66 App.D.C. 154, 85 F.2d 411; Baltimore & Ohio RR v. Clark, 4 Cir., 59 F.2d 595; Andrew F. Mahoney Co. v. Marshall, D.C., 46 F.2d 539.
Affirmed.
SEBRING, C. J., and THOMAS and HOBSON, JJ., concur.